ivtierwmal paverue sernticee lath fa dec kkekkkkekkkekkekkkkk eer kkakkkkkkkkk kkk kkk e kr kkk rrkkkekkkekekkkkkkkek legend taxpayer a kare kk kkk kkkekkkkaek taxpayer b employer m plan x amount state a court cc srr rr srk rrr kk ere kk keke keke orr rrr rrr kkk eker ker kkk ek kkk rr kr re kkk kk eker kerr keke kee e keke rrr kk kar kek rikki kkk kr rik ek kr ik tor kr kk kr ik rik kr kkk kr rk kk ere rk kr kr rik rr kkekrkkkkke kerr kk ere ke rrr kkk rrr kerr reiki k rr kkk ak kerr kek kkk kerr kkk kkk kee dear meexkkkkkkekeke this letter is in response to a ruling_request dated as supplemented by correspondence dated july february october your behalf by your authorized representative for certain rulings under sec_402 of the internal_revenue_code code and date submitted on and the following facts and representations have been submitted on your behalf taxpayer a and taxpayer b were married on date in at that time taxpayer a was a participant in plan x state a maintained by employer m qualified under sec_401 of the code and its trust tax- exempt under sec_501 of the code you represent that plan x is taxpayer a died on date at age survived by taxpayer b will on december taxpayer a's will taxpayer b will receive all of taxpayer a's taxpayer a executed his last will and testament pursuant to sec_3_1 of sole beneficiary of taxpayer a's estate the general_rule will not apply based on the facts as above stated the service will not apply the general_rule referenced herein and will treat taxpayer b taxpayer a's surviving_spouse as having received taxpayer a's plan x proceeds from taxpayer a and not from taxpayer a's estate taxpayer b as sole executrix and sole beneficiary of of the plan x proceeds after such funds have been taxpayer a's estate intends to exercise her right as beneficiary of the plan x assets by making a distribution to her distributed by employer m to taxpayer a's estate then intends to roll over the plan x distribution to an ira established in her own name no later than the day after the date on which the plan x distribution is received by taxpayer a's estate taxpayer b the foregoing references would permit taxpayer b a surviving_spouse to treat the distribution from plan x as an eligible_rollover_distribution will be the only distribution made from taxpayer a's plan x account at the time of his death and would not have attained such age by the end of the calendar_year to be treated as an eligible_rollover_distribution under sec_402 c a said distribution is not ineligible taxpayer a had not attained age the plan x distribution amount of the code thus therefore with respect to ruling_request one we conclude is eligible to roll over the distribution of the that taxpayer b proceeds of taxpayer a's plan x account into an ira set up and maintained by her in her own name as long as the rollover of such distribution occurs no later than the day from the date such distribution is received by taxpayer b as sole executrix and sole beneficiary of taxpayer a's estate conclude that with respect to ruling_request two that the distribution from plan x is rolled over into an ira established and maintained by taxpayer b in her own name within the time frame specified in sec_402 rolled over amounts will not be includible in taxpayer b's gross_income in the year in which such amounts are distributed and rolled over of the code the to the extent we further this ruling letter assumes that plan x is qualified under sec_401 transaction of the code at all times relevant to this in addition the ruling also assumes that the property sec_2_1 of taxpayer a's will defines property as the property subject_to this will of which taxpayer a die possessed of what ever property nature or kind wherever located and however acquired whether owned by me or hereafter acquired taxpayer b was named as executrix of taxpayer a's estate under sec_4 of taxpayer a's will taxpayer a's will was probated in court c of possession order signed on october recognized by court c and sent into possession of all property belonging to taxpayer a there are no contingent beneficiaries named under taxpayer a's will as the owner of taxpayer a's property in a judgment taxpayer b was at the time of his death taxpayer a was employed by is you represent that taxpayer a did not complete a a non-contributory defined benefit pension_plan as of his date of death taxpayer the current value of which employer m and was a participant in plan x plan x qualified under sec_401 of the code and its trust tax- exempt under sec_501 a's interest in plan x was amount is approximately dollar_figure retirement_plan beneficiary designation at any time while he was employed by employer m article iv section c payment of death_benefits of plan x provides in part that any death_benefits attributable to employee contributions provided under this plan which are distributable before distribution to the member began shall be distributed to the member's spouse if the member is married or to his estate if he pertinent part as defined in plan x means a member has been married for twelve months as of the relevant date of less than twelve months immediately preceding taxpayer a's date of death employer m intends to pay the retirement benefit due taxpayer a in a lump sum to taxpayer a's estate since taxpayer a was married to taxpayer b for a period the person to whom is unmarried spouse in taxpayer b as sole executrix and sole beneficiary of taxpayer a's estate intends to make a distribution of the plan x death_benefit proceeds that will be paid to taxpayer a's estate to an individual_retirement_arrangement ira established by her date on which the plan x distribution is received by the estate no later than the sixtieth day after the in her own name based on the above facts and representations taxpayer b requests the following rulings that the distribution from plan x to taxpayer b executrix and sole beneficiary of taxpayer a's estate constitutes an eligible_rollover_distribution pursuant to sec_402 of the code and and sec_402 as sole that to the extent that the plan x distribution is rolled over to an ira established and maintained in the name of taxpayer b within the time frame specified in sec_402 c of the code the rolled over distribution from plan x will not be includible in taxpayer b's gross_income in the year in which it is paid to taxpayer a's estate sec_402 of the code provides in general that any amount actually distributed to any distributee by any employee's trust described in code sec_401 which is exempt from tax under code sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under code sec_72 relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides that sec_402 shall not apply to any transfer of after the day following the day which the distributee received the property distributed a distribution made sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all ora portion of the balance_to_the_credit of an employee ina qualified_trust except that the term shall not include-- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life life expectancies of the employee and the employee's designated_beneficiary or or life expectancies or the joint fora period of years or more and b any distribution to the extent the distribution is required under sec_401 sec_402 b of the code defines eligible i retirement_plan as described in sec_408 ii annuity described in sec_408 other than an endowment_contract iv an individual_retirement_account an annuity plan described in sec_403 a sec_401 qualified_retirement_plan and an individual retirement iii sec_1_402_c_-2 of the income_tax regulations q a-7 b provides generally that any amount that is paid froma qualified_plan before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 a eligible_rollover_distribution if it otherwise qualifies is an thus and sec_402 of the code provides that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee except that the spouse shall transfer such distribution only to a sec_408 individual_retirement_account or a sec_408 individual_retirement_annuity thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and the associated regulations and as a general_rule if a decedent's qualified_plan assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus the surviving_spouse will be not be eligible to roll over the qualified_plan proceeds into his her own ira in this case taxpayer a's estate is the beneficiary of as sole executrix of all of taxpayer a's interest in plan x taxpayer a's property and of his estate taxpayer b has the authority to dispose_of the assets of taxpayer a's estate under the provisions of taxpayer a's will taxpayer b sole beneficiary of taxpayer a's estate therefore in view of taxpayer b's authorized control under the provisions of taxpayer a's will of taxpayer a's estate and in view of her status as is the rollover of the distribution of taxpayer a's plan x proceeds to taxpayer b's ira will take place in a timely fashion further this ruling assumes that the ira set up and maintained in the name of taxpayer b will meet the requirements of sec_408 of the code at all times relevant to the proposed transaction these rulings are directed only to the taxpayer who requested them they may not be used or cited by others as precedent sec_6110 of the code provides that in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative if additional information is needed please contact sincerely yours ‘ aigned joyce b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose ce rrr kkkrkkkke kk ee krekkkkkkekkkkke kek kk rk kr ikke kk aker kk kek kkk kkk kkk kk kek kkk kr keke kkk kekkrk kek kk kk
